Locher, J.,
concurring in part and dissenting in part.
Today’s decision, regarding advertising expenses and charitable contributions, is a step forward in the regulation of public utilities in order that they operate for the direct and primary benefit of consumers. I have filed dissenting opinions in numerous public utility cases before this court. See, e.g., Duff Truck Line v. Pub. Util. Comm. (1977), 51 Ohio St. 2d 4, 9; Franklin Co. Welfare Rights Org. v. Pub. Util. Comm. (1978), 55 Ohio St. 2d 1, 16; Akron v. Pub. Util. Comm. (1978), 55 Ohio St. 2d 155, 162; Cincinnati v. Pub. Util. Comm. (1978), 55 Ohio St. 2d 168, 177; Columbus v. Pub. Util. Comm. (1979), 58 Ohio St. 2d 103, 106. This is due to my concern that a utility company “is a quasi-public corporation and has possessed a virtual monopoly***. The public interest increases with a monopoly, for, as such, its actions are not regulated by the strictures of the market place.” Central State University v. Pub. Util. Comm. (1977), 50 Ohio St. 2d 175, 180 (Locher, J., dissenting). The commission, the General Assembly, and this court must make certain that a utility company is properly regulated for the primary benefit of consumers.
For the reasons set out in my dissent in Consumers’ Counsel v. Pub. Util. Comm. (1979), 58 Ohio St. 2d 108, 117, 1 must respectfully dissent from that portion of the majority *76opinion labeled section III A, dealing with construction work in progress (CWIP).